DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-7 and 11-14 (Currently Amended)
Claims 8-10 and 15-18 (Original)
Response to Arguments
Applicant’s amendments and arguments, filed on 07/21/2022, have been fully considered but are moot because the claim amendment has necessitated the new ground(s) of rejection presented in this office action. The previous double patenting rejection has been withdrawn due to the claim amendment.

Accordingly, THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 1, line 3, the recitation “a band-like exterior body”, it is unclear what band-like means because band-like is not definite. The recitation fails to particularly point out and distinctly claim the subject matter. Therefore, claim recitation is indefinite since it’s not possible to ascertain the scope of the claim. For the purpose of examination, the examiner interprets the above recitation as: “a band”.
Claims 3-10 inherit the deficiencies noted above and are thus, rejected under the same basis.
Regarding claim 2, lines 4-5, the recitation “a first band-like exterior body; a second band-like exterior body”, it is unclear what band-like means because band-like is not definite. The recitation fails to particularly point out and distinctly claim the subject matter. Therefore, claim recitation is indefinite since it’s not possible to ascertain the scope of the claim. For the purpose of examination, the examiner interprets the above recitation as: “a first band; a second band”.
Claims 11-18 inherit the deficiencies noted above and are thus, rejected under the same basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Stroetmann (U.S. 2016/0363957), in view of Heikkinen (U.S. 2011/0089903).
Regarding claim 1, Stroetmann (U.S. 2016/0363957) teaches a power supply device (104, 124, Fig. 1A-C including battery 106, 126, Fig. 1B-C; [0090]) comprising: a connecting member (connection of 104 and 124 with 102, 148 of Fig. 1A-C); a band-like exterior body (104, 124, Fig. 1A-C); and a battery (106, 126, Fig. 1B-C; [0090]) provided in the band-like exterior body; wherein the battery (battery positive and negative electrodes 132, 133 of 126, Fig. 1B-C; [0090]) is electrically connected to a pivot (138+140 and 139+141, Fig. 1B) provided in the connecting member (connection of 104 and 124 with 102, 148 of Fig. 1A-C) via a first conductive member (134, 135, Fig. 1B; [0090] [0089]).
Stroetmann does not explicitly teach a circuit, wherein the circuit is provided between and electrically connected to the battery and the first conductive member.
Heikkinen (U.S. 2011/0089903) teaches a circuit (battery protection circuit 213, Fig. 3; [0017]; claim 2), wherein the circuit (213, Fig. 3) is provided between and electrically connected to the battery (11, Fig. 1, 3; [0016]) and the first conductive member (of 31, Fig. 1 and 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a circuit, wherein the circuit is provided between and electrically connected to the battery and the first conductive member of Heikkinen’s into Stroetmann’s, in order to provide battery protection (abstract, last 7 lines; [0017], last 6 lines; Heikkinen).
Regarding claim 3, Stroetmann teaches the power supply device according to claim 1, comprising a second conductive member (114, 115, Fig. 1B), wherein the first and second conductive members (114, 115, Fig. 1B) (134, 135, Fig. 1B; [0090] [0089]) are electrically connected to electrodes of the battery (112, 113 of 106, Fig. 1B-C) (132, 133 of 126, Fig. 1B-C; [0090]), and wherein axis portions (120, 121, Fig. 1B) (140, 141, Fig. 1B) fit into the first and second conductive members (114, 115, Fig. 1B) (134, 135, Fig. 1B; [0090] [0089]) so as to be in contact with each other,
wherein the circuit is a protective circuit (battery protection circuit 213, Fig. 3; [0017]; claim 2; Heikkinen), wherein the circuit (213, Fig. 3; Heikkinen) is provided over a printed circuit board or a flexible printed circuit ([0021], line 6; Heikkinen), and wherein the circuit (213, Fig. 3; Heikkinen) is provided in the band-like exterior body (of Fig. 5; Heikkinen).
Regarding claim 4, Stroetmann teaches the power supply device according to claim 3, wherein the axis portions (120, 121, Fig. 1B) (140, 141, Fig. 1B) fit into the first and second conductive members (114, 115, Fig. 1B) (134, 135, Fig. 1B; [0090] [0089]) so as to be rotatable in a rotating direction and to be slidable in an extending direction of the axis portion.
Regarding claim 5, Stroetmann teaches the power supply device according to claim 3, wherein the axis portions (120, 121, Fig. 1B) (140, 141, Fig. 1B) fit into the first and second conductive members (114, 115, Fig. 1B) (134, 135, Fig. 1B; [0090] [0089]) so as to be fixed in a rotating direction and be slidable in an extending direction of the axis portion.
Regarding claim 6, Stroetmann teaches the power supply device according to claim 1, wherein the band-like exterior body (104, 124, Fig. 1B-C)  is flexible ([0019], flexible digital wrist watch; [0034], flexible battery cells, flexible/bendable/elastic/stretchy; [0086], flexible strap; [0149], flexible thin film battery [0151] [0152]), and wherein a shape ([0034], flexible battery cells, [0149], flexible thin film battery) of the battery (106, 126, Fig. 1B-C; [0090]) is configured to change following a change in a shape ([0019], flexible digital wrist watch; flexible/bendable/elastic/stretchy; [0086], flexible strap [0151] [0152]) of the band-like exterior body (104, 124, Fig. 1B-C).
Regarding claim 7, Stroetmann teaches an electronic device (150+104+124, Fig. 1B, 1-C) comprising: the power supply device (104, 124, Fig. 1A-C including battery 106, 126, Fig. 1B-C; [0090]) according to claim 1; a housing (housing of 102, 148, Fig. 1A, where 150 is resided, Fig, 1B, 1C); and a functional circuit ([0038] lines 4-6, wireless power for charging; claim 1, lines 2-8, functions of the wearable computer; [0006], lines 3-4, variety of electronic circuits; or [0173]-[0176], Fig. 12A, 12B) (function of electronic device 150, Fig. 1B, 1C [0004]; charging module 1240 to charge energy storage device 1221, Fig. 12A-B; [0174]),
a pair of bearings (116, 117, Fig. 1B) (136, 137, Fig. 1B; [0089]), wherein the electronic device (150+104+124, Fig. 1B, 1-C) has a function of sensing a potential difference (or battery voltage of 106, 126 via 122, 123 and 142, 143 respectively that provides power to 150; claim 1, lines 2-8, functions of the wearable computer of 150; [0006], lines 3-8, variety of electronic circuits and sensors of 150) (battery voltage and current sensed and protected, abstract, last 7 lines; [0017], last 6 lines; Heikkinen) between the pair of bearings ([0089]), and wherein the power supply device (104, 124, Fig. 1A-C including battery 106, 126, Fig. 1B-C; [0090]) is detachable from and attachable to the electronic device (150, Fig. 1B, 1-C).
Regarding claim 8, Stroetmann teaches an electronic device comprising: the power supply device according to claim 1; a housing (housing of 102, 148, 104, 124, Fig. 1A, including 150, Fig, 1B, 1C); a control portion (claim 1, lines 2-11) (other electronic functions beside time display, e.g., computing device, sensors, processor, memory [0006] [0007]); a power supply control portion ([0038], lines 4-6, control wireless power to battery for charging and power from battery to electronic device) (or control circuit 1244, Fig. 12A-B; [0174]); a first battery (106, 126, Fig. 1B-C; [0090]); a sensor  ([0006]); and a functional circuit ([0038] lines 4-6, wireless power for charging; claim 1, lines 2-8, functions of the wearable computer; [0006], lines 3-4, variety of electronic circuits; or [0173]-[0176], Fig. 12A, 12B) (function of electronic device 150, Fig. 1B, 1C [0004]; charging module 1240 to charge energy storage device 1221, Fig. 12A-B; [0174]), wherein the control portion, the power supply control portion, the first battery, the sensor, and the functional circuit are provided in the housing (housing of 102, 148, 104, 124, Fig. 1A, including 150, Fig, 1B, 1C).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Stroetmann (U.S. 2016/0363957) and Heikkinen (U.S. 2011/0089903), as applied above in claim 1, in view of Agevik (U.S. 2012/0077437).
Regarding claim 9, Stroetmann teaches an electronic device comprising: the power supply device according to claim 1; a housing (housing of 102, 148, 104, 124, Fig. 1A, including 150, Fig, 1B, 1C);
any one of a wireless receiver (abstract, lines 9-10, for wireless charging battery) and a connector (claim 17) ([0142] [0143]) provided in the housing; a display portion (148, Fig. 1A) ([0040] [0006]; abstract, line 9) having one or two display regions: and an operation button ([0086]) and wherein the electronic device is a head-mounted device ([0040] [0005]).
Stroetmann does not teach (any one of a wireless receiver and a connector provided in the housing so as to receive) image data, wherein the electronic device is configured to sense a movement of a user's head with a sensor (provided in the housing).
Agevik (U.S. 2012/0077437) teaches any one of a wireless receiver (abstract; [0023]) provided in the housing so as to receive image data ([0023]); a display portion ([0023]) having one or two display regions: and an operation button ([0046], wherein the electronic device is configured to sense a movement of a user's head with a sensor ([0024]) provided in the housing, and wherein the electronic device is a head-mounted device ([0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate image data, wherein the electronic device is configured to sense a movement of a user's head with a sensor of Agevik’s into Stroetmann’s, in view of Heikkinen’s, in order to sense and display image.
Regarding claim 10, Stroetmann teaches the electronic device according to claim 9, further comprising a second battery (106, 126, Fig. 1B-C; [0090]) in the housing (housing of 102, 148, 104, 124, Fig. 1A, including 150, Fig, 1B, 1C).
Allowable Subject Matter
Claims 2 and 11-18 are allowed (following the correction of 112(b) as stated above).
Regarding claim 2, the prior arts do not suggest or teach, among other claimed allowable features, “a power supply device comprising: a connecting member; a buckle or a plurality of holes; a first band-like exterior body; a second band-like exterior body; and a battery provided between the first band-like exterior body and the second band-like exterior body; wherein the battery comprises a pair of electrodes, wherein the battery is electrically connected to a pivot provided in the connecting member via a first conductive member, wherein the first band-like exterior body and the second band-like exterior body are provided to cover a pipe of the connecting member, and wherein a tip portion of the connecting member is provided not to be covered by the first band-like exterior body and the second band-like exterior body.”
Claims 11-18 are also allowed as they further limit allowed claim 2.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        November 21, 2022